DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the preliminary amendment filed on 3/24/2020, wherein:
Claims 1-11 are currently pending; and
Claims 4-11 have been amended. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the propelling device comprising a motor and a battery as interpreted under 35 USC 112(f) in claim 1; the coupling device comprising an actuator which holds the plurality of vertical members and enables relative horizontal movement in claim 1; the vertical member configured to support no load and held by the coupling device so that the vertical member can be inclined toward an inner side of a space surrounded by the plurality of vertical members but is prevented from being inclined toward an outer side of the space in claim 6 (i.e. the hinge must be shown); and the actuator of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The phrase “Provided is an unmanned aerial vehicle” in line 1 of the Abstract should be replaced with “An unmanned aerial vehicle.” 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
“a propelling device configured to generate a downward airstream” - The term device has been found to be a generic placeholder for invoking 35 USC 112(f) - See Williamson v. Citrix (Fed. Cir. 2015). The modifier “propelling” does not appear to necessitate a “propeller” but by definition only requires “driving, pushing, or causing to move” the air in a particular direction which could be accomplished by a jet engine, rocket, etc. The generic placeholder is also followed by the linking phrase “configured to” followed by the function of “generate a downward airstream” without any recitation of structure(s) capable of performing such function. A review of the disclosure indicates that “a propelling device” includes: rotary wings 12 (e.g. propellers), a motor, and a battery (Page 6, lines 4-7).
“support members configured to support a load of the package at a plurality of positions” -  The term device has been found to be a generic placeholder for invoking 35 USC 112(f) - See MPEP 2181 § I.A.. The modifier “support” does not appear to provide any structure but only the function of supporting. The generic placeholder is also followed by the linking phrase “configured to” followed by the function of “support a load of the package at a plurality of positions” without any recitation of structure(s) capable of performing such function. A review of the disclosure indicates that “a support member” includes: for example, arms or claws (Page 6, lines 25-27).
“a coupling device configured to hold the plurality of vertical members so as to enable relative horizontal movement” - The term device has been found to be a generic placeholder for invoking 35 USC 112(f) - See Williamson v. Citrix (Fed. Cir. 2015). The modifier “coupling” does not appear to convey any particular structure. The generic placeholder is also followed by the linking phrase “configured to” followed by the function of “to hold the plurality of vertical members so as to enable relative horizontal movement” without any recitation of structure(s) capable of performing such function. A review of the disclosure indicates that “a coupling device” is: an actuator (Page 8, lines 17-20). See 35 USC 112(b) rejection below. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the unmanned aerial vehicle (UAV) comprises “a plurality of wheels arranged so as to allow the package carrier to stand alone.” From a review of the disclosure, page 8, line 26-page 9, line 2 merely recites the phrase verbatim and additionally recites that the UAV “also stands alone.” It is unclear from this recitation what is meant by “stand alone.” Does this require the package carrier to disconnect from the UAV such that when disconnected the package carrier is supported by the wheels? Does it mean that there are no wheels on the UAV such that the package carrier is supported by the wheels and the UAV by the package carrier? The metes and bounds of this limitation are therefore unclear. 
Claim 1 recites that “the package carrier includes a plurality of vertical members which surround a package in a horizontal direction to prevent the package from falling.” First, it is unclear if a package is being positively claimed in combination with the UAV and package carrier or if it is a configuration of the package carrier to receive/support/carry a package. Second, the shape of the package is not defined. Third, the phrase “in a horizontal direction to prevent the package from falling” is unclear because “horizontal direction” is not specific to the package such that it is unclear how a vertical member can surround in a horizontal direction. It appears with respect to the phrase, maybe the vertical members should surround a periphery of the package? Fourth, “falling” implies the package moving with respect to the package carrier under influence of gravity (i.e. in a vertical direction). The recitation that the vertical members surround in a horizontal (interpreted to be peripheral direction) does not support the ability to prevent a fall as a package would appear to move vertically in order to fall, wherein the vertical members do not support a bottom of the package. It appears as though Applicant might intend to be describing the vertical members surrounding the periphery of a package to contain the package within the package carrier during flight by constraining horizontal movement with respect to the vertical members. 
Claim 1 recites a coupling device configured to hold the plurality of vertical members so as to enable relative horizontal movement. Page 8, lines 4-14 of the specification states that the coupling device directly holds slide rods 22 which hold through intermediation the vertical members. Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: slide rods coupling the vertical members to the coupling device. 
Claim limitation “coupling device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as outlined above. The disclosure does recite that the coupling device is an actuator and reference character 24 is utilized in the figures to illustrate a generic box which interfaces with the slide rods 22 and vertical members 16. An “actuator” is defined by Merriam-Webster Dictionary as “a mechanical device for moving or controlling something.” Reciting a “coupling device” comprises “a mechanical device for moving or controlling something” therefore does not elucidate what the structure(s) of the “coupling device” actually are and the figures do not illustrate the coupling device in any detail. The written description therefore fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As the coupling device must hold vertical members that surround the package (i.e. in more than one direction) and must enable relative movement of each, the generic box labelled 24 and recitation of “an actuator” is devoid of any structure(s) that performs the function in the claim. It is completely unclear if the coupling device just holds the slide rods and they must be manually set, if it mechanically drives the change in length actively, and/or if there are multiple actuators for each slide rod and each direction of movement. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-11 draw dependency from claim 1 and incorporate the indefiniteness of the parent claim. Each of claims 2-11 is rejected for at least the same rationale outlined above with respect to claim 1. 
Claim 3 recites that the plurality of vertical members and plurality of wheels “are grouped into a plurality of different groups on a basis of the direction for movement/rotation.” This appears to be the recitation of a step rather than a recitation of structural relationships between the aforementioned elements. It is unclear what a “step” of grouping would require and it appears as though one could arbitrarily define groups without actually effecting the structure of the UAV. If the Applicant intends there to be a structural limitation in claim 3, then it is unclear how one group would differ from another. Does claim 3 require there be at least two vertical members and two wheels per group in at least two groups, wherein each group moves or rotates in a different direction? Does this necessitate at least four wheels and four vertical members then? As the metes and bounds of the limitation are unclear, the claim is rendered indefinite. 
Claim 6 recites that the vertical member configured to support no load is held by the coupling device so that the vertical member can be inclined toward an inner side of a space surrounded by the plurality of vertical members but is prevented from being inclined toward an outer side of the space. A review of the disclosure shows that this is accomplished by a hinge in page 10, line 2-8. Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a hinge. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1852844 to IUCF Korea Aerospace Univ. in view of CN 108528729 to Qian. 
Re: Claim 1. IUCF Korea Aerospace Univ. teaches an unmanned aerial vehicle (Fig. 9, 400), comprising:
a propelling device configured to generate a downward airstream (400 is a quadrotor aircraft comprising four propellers coupled to motors);
a package carrier (100, Fig. 9); and
wherein the package carrier (Fig. 1, 100) includes:
a plurality of vertical members (110, 120) which surround a package (Fig. 5A, 300) in a horizontal direction to prevent the package from falling;
a plurality of support members (110-2, 120-2) configured to support a load of the package at a plurality of positions (Fig. 5a, 300); and
a coupling device (Fig. 1, 170) configured to hold the plurality of vertical members so as to enable relative horizontal movement (Fig. 3b),
wherein each of the plurality of support members is fixed to a corresponding one of the plurality of vertical members (Fig. 1), and
wherein, through the relative horizontal movement of the plurality of vertical members, the package is separable from the plurality of support members (Fig. 5b, 300 is released). However, IUCF Korea Aerospace Univ. does not expressly disclose that the UAV or package carrier comprises a plurality of wheels. 
Qian teaches a package carrier (Fig. 1, 2) for an UAV (Fig. 1, 1) comprising a plurality of wheels (24) arranged so as to allow the package carrier to stand alone,
wherein each of the plurality of wheels is mounted to the corresponding one of a plurality of vertical members (22), and enable the horizontal movement of the plurality of vertical members under a state in which the plurality of wheels are on the ground. 
The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide wheels on the ends of the vertical members as taught by Qian on the base device of IUCF Korea Aerospace Univ. in order to allow movement of the package carrier on the ground when for example the UAV is disconnected therefrom and/or without power. 
Re: Claim 7. IUCF Korea Aerospace Univ. in view of Qian renders obvious the limitations of claim 1 as outlined above. However, it is not expressly disclosed that two or more of the plurality of wheels are mounted to the corresponding one of the plurality of vertical members. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least two wheels on each of the vertical members, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to provide two wheels on each vertical member to provide redundancy in case one wheel breaks and/or to decrease the load experienced by each wheel to increase the mean time to failure. 
Re: Claim 8. IUCF Korea Aerospace Univ. in view of Qian renders obvious the limitations of claim 1 as outlined above. As outlined above with respect to claim 1, IUCF Korea Aerospace Univ. depicts the UAV as comprising a quadrotor configuration comprising four propellers/rotors. 
Re: Claim 9. IUCF Korea Aerospace Univ. in view of Qian renders obvious the limitations of claim 1 as outlined above. Qian teaches in Fig. 1 that there is a spring (23) that is interposed between each of the plurality of wheels (24) and each vertical member (22). A spring is a damper. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide a spring damper between the wheels and supports to reduce shock loads on the UAV and/or package being carried during landing of the package carrier/UAV. 
Re: Claim 10. IUCF Korea Aerospace Univ. in view of Qian renders obvious the limitations of claim 1 as outlined above. IUCF Korea Aerospace Univ. teaches that the coupling device (170) is an actuator configured to allow relative horizontal movement of the plurality of vertical members (170 comprises slots 180 in which the vertical members 110/120 slide relative thereto. 170 also comprises 130 for bringing the vertical members into positive contact with the package). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647